Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of claims 1-10 in the reply filed on 03/08/2021 is acknowledged. Claims 1-10 are currently under examination and the subject of the present Office Action. Claims 11-22 are withdrawn from consideration without traverse.
As such, the restriction is made final.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 08/04/2020 has been considered here.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation of the injectable treatment composition, “the polymer is configured to provide mechanical reinforcement to a hernia defect” which is not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20180193520 A1 (Owens, 2018) as cited in the IDS of 08/04/2020 in view of US PGPUB 20180353654 A1 (Reves, 2018).

In regards to claim 1, Owens teaches an injectable polyurethane-based tissue filler (see Owens, paragraph 0006) comprising a polyurethane precursor (a bioadhesive) and a particulate acellular tissue matrix (see Owens, paragraph 0007). 
In regards to claim 3, Owens teaches that the composition can be used to treat hernias (see Owens, abstract).
In regards to claim 4, Owens teaches that the composition “intrinsically possesses adhesive properties that allow it to adhere to adjacent issue and prevent migration of the polymerized polyurethane/tissue matrix implant” (see Owens, paragraph 0065).
In regards to claim 5, Owens teaches that the acellular tissue matrix is in the form a slurry (see Owens, paragraph 0011). 
In regards to claims 6 and 7, Owens teaches that the particulate acellular tissue matrix is derived from dermal tissue or muscle tissue, among others (see Owens, paragraph 0011).
In regards to claim 8, Owens teaches that the polyurethane is polymerized in situ (see Owens, paragraph 0063).

Owens is silent on the use of a biocompatible polymer.

In regards to claims 1, 3, 9, and 10, Reves teaches an injectable implant comprising an acellular tissue matrix (see Reves, paragraph 0010) comprising a binder, such as gelatin or chitosan (see Reves, 

In regards to claims 1-10, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Owens and Reves to formulate an injectable treatment composition comprising particulate acellular tissue matrix, a bioadhesive (i.e. polyurethane), and a biocompatible polymer (i.e. chitosan or gelatin) as a binder can help to facilitate the swelling of the implant (see Reves, paragraph 0201). One with ordinary skill in the art would be motivated to combine the injectable polyurethane-based tissue filler of Owens with the binder of Reves to facilitate the swelling of the filler according to the known method of producing a polyurethane-based tissue filler (see Owens, paragraphs 0040-50, 0055, 0061-62) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
In regards to claims 2-4, as the combination of teachings of Owens and Reves would yield an identical injectable treatment as instantly claimed, the properties, such as ability to solidify in vivo of claim 2, the ability to provide mechanical reinforcement of claim 3, and the ability to adhere to surrounding tissue of claim 4, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.A./Examiner, Art Unit 1611          
                                                                                                                                                                                              /Melissa L Fisher/